                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    HEATH A. MATHERNE                                                           CIVIL ACTION

    VERSUS                                                                           NO: 18-3396

    STATE OF LOUISIANA, THROUGH                                                 SECTION: T (3)
    THE DEPARTMENT OF CHILDREN
    AND FAMILY SERVICES, GENECIA
    HILL, AND LAFOURCHE PARISH
    SCHOOL BOARD

                                            ORDER

         Before the Court is a Motion for Summary Judgment 1 filed by Heath A. Matherne

(“Plaintiff”) and a Motion for Summary Judgment2 filed by Lafourche Parish School Board. For

the following reasons, the Plaintiff’s Motion for Summary Judgment 3 is DENIED and the

Lafourche Parish School Board’s Motion for Summary Judgment4 is GRANTED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of Plaintiff’s claim for monetary damages under 42 U.S.C. § 1983

against the State of Louisiana through the Department of Children and Family Services (“DCFS”)

and Lafourche Parish School Board (collectively, “Defendants”). Plaintiff alleges Defendants

violated his constitutional rights by taking Plaintiff’s minor daughter from school due to

allegations of child abuse without first notifying Plaintiff.5 Plaintiff moves for summary judgment

contending the undisputed material facts show that Defendants are not entitled to qualified

immunity and that Defendants violated Plaintiff’s constitutional rights by seizing Plaintiff’s




1
  R. Doc. 18.
2
  R. Doc. 23.
3
  R. Doc. 18.
4
  R. Doc. 23.
5
  R. Doc. 1-2.


                                                1
daughter without first notifying him. 6 Lafourche Parish School Board moves for summary

judgment contending it is entitled to immunity from liability under Louisiana Children’s Code

article 611.7

                                           LAW AND ANALYSIS

            Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”8 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 9 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”10 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.11 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”12

            Plaintiff’s motion asserts that Genecia Hill (“Hill”) and DCFS are not entitled to qualified

immunity but focuses primarily on Hill’s actions. The Court has already determined Hill is entitled

to qualitied immunity for the reasons provided in this Court’s order granting Hill’s motion to

dismiss. 13 Although the Court’s order did not evaluate whether DCFS is entitled to qualified

immunity, Plaintiff’s motion for summary judgment fails to establish liability on the part of DCFS.


6
  R. Doc. 18-1.
7
  R. Doc. 23-1.
8
  Fed. R. Civ. P. 56(a).
9
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
10
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
11
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
12
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
13
   R. Doc. 56.


                                                         2
Plaintiff’s motion merely asserts that “because defendants had no evidence of reasonable suspicion

that Matherne was abusing his child, they violated Matherne’s right to his familial relationship and

rights as a domiciliary parent by seizing Brynn and ostensibly questioning her without notifying

or obtaining consent from Matherne.” 14 The Court finds Plaintiff’s motion fails to establish

undisputed material facts supporting that Plaintiff is entitled to judgment as a matter of law against

DCFS.

        Lafourche Parish School Board asserts it is entitled to immunity under Louisiana

Children’s Code article 611, which states in relevant part that “[n]o cause of action shall exist

against any ... [p]erson who in good faith makes a report, cooperates in any investigation arising

as a result of such report, or participates in judicial proceedings under the provisions of this

Chapter.”15 “This immunity shall not be extended to ... [a]ny person who makes a report known to

be false or with reckless disregard for the truth of the report.”16 Good faith is presumed and the

plaintiff has the burden of establishing the facts necessary to defeat statutory immunity.17 In this

case, the Court finds that Plaintiff has not established facts showing that the Lafourche Parish

School Board did not act as a good faith reporter of suspected abuse and a cooperative party in the

resulting investigation.

        It is undisputed that Plaintiff’s daughter reported details of abuse by the Plaintiff to her

teacher, Perserpia Clark.18 Ms. Clark viewed the allegations as credible and therefore submitted a

“Confidential Department of Social Services, Office of Community Services Written Report Form



14
   R. Doc. 18-1, p.6.
15
   La. Ch. Code art. 611 (A)(1)(a).
16
   Id. § 611(B)(2).
17
   James v. Woods, 2017 WL 2798523, at *4 (E.D. La. June 28, 2017), aff'd, 899 F.3d 404 (5th Cir.2018) (citing
Vincent v. Milligan, 916 So. 2d 238, 242 (La. App. 1st Cir. 2005) (citing Lambert v. Riverboat Gaming Enf. Div.,
706 So. 2d 172, 175 (La. App. 1st Cir. 1997); Kyle v. Civ. Serv. Comm'n, 588 So. 2d 1154, 1158-60 (La. App. 1st
Cir. 1991); Corley v. Village of Florien, 889 So. 2d 364 (La. App 3rd Cir. 2004))).
18
   R. Doc. 23-6.


                                                        3
for Mandated Reporters of Child Abuse/Neglect Form” to DCFS. 19 The next day, Hill visited to

the school to investigate the report.20 Hill presented her credentials to Lafourche Parish School

Board employees and advised that she was investigating the report of abuse regarding Plaintiff’s

daughter. 21 When asked what to do when Plaintiff arrived at school to pick his daughter up at

dismissal, Hill instructed that the school provide him with the telephone number for DCFS. 22 The

Lafourche Parish School Board employees merely followed the instructions of DCFS and

cooperated in the investigation. The Lafourche Parish School Board is, therefore, entitled to

judgment as a matter of law finding that the Lafourche Parish School Board is immune from

liability under Louisiana Children’s Code article 611.23


                                        CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that Heath A. Matherne’s

Motion for Summary Judgment 24 is DENIED and that the Lafourche Parish School Board’s

Motion for Summary Judgment 25 is GRANTED. Heath A. Matherne’s claims against the

Lafourche Parish School Board’s are DISMISSED WITH PREJUDICE.

         New Orleans, Louisiana, on this ____ day of January, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




19
   R. Doc. 23-6.
20
   R. Doc. 23-5.
21
   R. Doc. 23-5.
22
   R. Doc. 23-5.
23
   R. Doc. 23-1.
24
   R. Doc. 18.
25
   R. Doc. 23.


                                                4
